Order filed February 16, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00007-CV
                                   ____________

THAI XUAN VILLAGE CONDOMINIUM ASSOCIATION, INC., Appellant

                                         V.

                 HIEN LUU AND TRANG PHONG, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-32203

                                    ORDER

      The notice of appeal in this case was filed December 30, 2016. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before March 3, 2017. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM